                Case 20-50527-LSS           Doc 170      Filed 04/16/21       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                         )
                                                         )   Chapter 11
BOY SCOUTS OF AMERICA AND                                )
DELAWARE BSA, LLC, 1                                     )   Case No. 20-10343 (LSS)
                                                         )
        Debtors.                                         )   (Jointly Administered)
                                                         )
                                                         )
                                                         )
                                                         )
BOY SCOUTS OF AMERICA,                                   )
                                                         )
                Plaintiff,                               )
                                                         )   Adv. Pro. No. 20-50527 (LSS)
        v.                                               )
                                                         )
A.A., et al.,                                            )
                                                             Related Adv. Docket No. 29
                                                         )
        Debtors.                                         )
                                                         )

                          NOTICE OF SUBSTITUTION OF COUNSEL

        PLEASE TAKE NOTICE that the law firm of Tremont Sheldon Robinson Mahoney P.C., on

behalf of itself and all attorneys therein, hereby withdraws as counsel to Jane Doe in the above-

captioned cases.

        PLEASE TAKE FURTHER NOTICE that the law firm of Robinson Mahoney PLLC, on behalf

of itself and all attorneys therein, hereby enters its appearance as counsel to Jane Doe in the above-

captioned cases.

        PLEASE TAKE FURTHER NOTICE that the contact information for new counsel is as

follows:



1
        The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax
        identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
        Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-50527-LSS        Doc 170      Filed 04/16/21    Page 2 of 2




                              Cindy L. Robinson
                              Doug Mahoney
                              ROBINSON MAHONEY PLLC
                              1210 Post Road
                              Fairfield, Connecticut 06824
                              Telephone:     (203) 692-2186
                              Email:         crobinson@robinsonmahoney.com
                                             dmahoney@robinsonmahoney.com

         PLEASE TAKE FURTHER NOTICE that the law firm of Chipman Brown Cicero & Cole, LLP

remains as local Delaware counsel to Jane Doe and its representation is unaffected by this notice.

Dated: April 16, 2021
       Wilmington, Delaware

 CHIPMAN BROWN CICERO & COLE, LLP                    TREMONT SHELDON ROBINSON MAHONEY
                                                     P.C.

 /s/ Mark L. Desgrosseilliers
 Mark L. Desgrosseilliers (No. 4083)                 /s/ Robert R. Sheldon – 056758
 Hercules Plaza                                      64 Lyon Terrace
 1313 North Market Street, Suite 5400                Bridgeport, Connecticut 06604
 Wilmington, Delaware 19801                          Telephone: (203) 335-5145
 Telephone:     (302) 295-0191
 Email:         desgross@chipmanbrown.com            Former Counsel to Jane Doe

 -and-

 Cindy L. Robinson
 Doug Mahoney
 ROBINSON MAHONEY PLLC
 1210 Post Road
 Fairfield, Connecticut 06824
 Telephone:     (203) 692-2186
 Email: crobinson@robinsonmahoney.com
         dmahoney@robinsonmahoney.com

 Counsel to Jane Doe




                                               -2-
